DETAILED ACTION
	Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheater et al. (US Publication 2012/0031609 A1; herein “Wheater”).

	In regards to claim 1, Wheater (‘609) discloses: A wireline cased-hole roller (WCRO) (abstract and paragraphs [0033-0034] introduces WCRO 1, as shown in at least figures 1-2; furthermore, Examiner notes that figures 4-8 depict a detailed view of the WCRO 1, as shown in figures 1-2) comprising: 
	a pair of cable insert halves (3); 
	a pair of opposing WCRO body halves (2); 
	a pair of reciprocally-positioned chassis (8) comprising a plurality of roller wheels (7); and 
	one or more fasteners (4, 5, 9), wherein the one or more fasteners are configured to couple the pair of cable insert halves, the pair of opposing WCRO body halves, and the pair of chassis together onto a cable (at least figure 2 introduces the coupled, assembled version of WCRO 1 to the cable 11; at least paragraphs [0032-0040] introduces “The low friction wireline standoff 1 as seen in FIG. 1 comprises twelve exterior wheels mounted in two stainless steel half shells 2 and two internal aluminum cable inserts 3 which clamp directly onto the wireline cable using four cap head bolts 4”; “The cable inserts are secured in their half shells by two fully recessed small cap head bolts 5”; “Each fin 6 supports a wheel sub assembly comprising a high strength wheel and axle 7, and a slotted wheel retainer 8, secured by a pair of cap head bolts 9”), 
	wherein the shape of the WCRO in combination with the plurality of roller wheels allow for both radial and axial movement (at least paragraph [0029] introduces “The wheels also minimize contact area of the standoff assemblies with the borehole wall and reduce the differential sticking force acted upon each wheel at the contact points with the borehole. They also allow easy rotation of the standoffs if the wireline cable rotates when it is deployed and retrieved from the borehole”; when the wireline cable 11, along with the coupled WCRO 1, are deployed and retrieved from the wellbore, it allows for axial, longitudinal movement with respect to the borehole).
	
	In regards to claim 2, Wheater further discloses: wherein the pair of cable insert halves are concentrically disposed between the cable and the pair of opposing WCRO body halves (paragraph [0019] introduces “FIG. 5 is an exploded view of the half shells and cable inserts that make up each low friction wireline standoff assembly. The 12 wheel sub assemblies have been omitted for the sake of clarity”; figure 2 introduces the concentrically coupled view of the assembly with respect to the wireline cable 11), wherein the pair of cable insert halves are in direct contact with the cable (as shown in at least figure 2) and at least partially encased within the pair of opposing WCRO body halves (paragraph [0019] introduces “FIG. 5 is an exploded view of the half shells and cable inserts that make up each low friction wireline standoff assembly. The 12 wheel sub assemblies have been omitted for the sake of clarity”; figure 2 introduces the concentrically coupled view of the assembly with respect to the wireline cable 11).

	In regards to claim 3, Wheater further discloses: wherein the cable insert halves each comprise flanged ends (longitudinal ends of 3), a central flange (21), and an anti-rotation spigot recess (22), to prevent axial and radial movement of the cable insert halves within the pair of opposing WCRO body halves (at least paragraphs [0025, 0037-0038] introduces “The cable inserts have zero freedom of movement inside the half shells because: [0026] a) a central spigot eliminates rotation of the cable inserts in the half shells. [0027] b) a central flange on the cable inserts ensures no axial movement in the half shells”), wherein the anti-rotation spigot recess receives an anti-rotation spigot disposed on the pair of opposing WCRO body halves (as shown in the illustrations of figures 5 and 7 below).
	
    PNG
    media_image1.png
    811
    912
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    909
    1197
    media_image2.png
    Greyscale

	
	In regards to claim 5, Wheater further discloses: wherein the pair of cable insert halves are manufactured from a material comprising aluminum (at least paragraph [0033] introduces “The low friction wireline standoff 1 as seen in FIG. 1 comprises twelve exterior wheels mounted in two stainless steel half shells 2 and two internal aluminum cable inserts 3 which clamp directly onto the wireline cable using four cap head bolts 4”).

	In regards to claim 6, Wheater further discloses: wherein the pair of opposing WCRO body halves comprise dowel pin recesses  configured to receive dowel pins, wherein the dowel pin recesses and dowel pins contribute to the coupling of the opposing WCRO body halves onto the cable (at least paragraph [0036] introduces “In FIG. 4 the four holes 20 in the upper half shell 2 allow accurate mating to the lower half shell via high strength dowel pins, eliminating any shear stress on the four cap head bolts that clamp the shells onto the wireline”).

	In regards to claim 7, Wheater further discloses: wherein the one or more fasteners comprise clamping bolts (4) configured to secure the pair of cable insert halves and the pair of opposing WCRO body halves to the cable, wherein the clamping bolts travel through clamping bolt clearance holes disposed on one half of the pair of opposing WCRO body halves and are received by clamping bolt female threads disposed on the other half of the pair of opposing WCRO body halves (at least paragraphs [0033-0034 and 0037] and figures 1-2 & 5 introduces “The low friction wireline standoff 1 as seen in FIG. 1 comprises twelve exterior wheels mounted in two stainless steel half shells 2 and two internal aluminum cable inserts 3 which clamp directly onto the wireline cable using four cap head bolts 4”; “An accurate fit of the cable inserts on the wireline cable and the controlled torque of the four cap head bolts 4 during installation ensures that the cable inserts cannot damage the wireline cable when the bolts are tightened, pulling the two half shells 2 together”).

	In regards to claim 8, Wheater further discloses: wherein the pair of opposing WCRO body halves are manufactured from a material comprising stainless steel (at least paragraphs [0024-0025, 0032-033] introduces “Note that "low friction wireline standoff" implies the full assembly of aforementioned components i.e. the stainless steel half shells and wheel sub assemblies, the aluminum cable inserts, and the associated cap head bolts”; “The low friction wireline standoff 1 as seen in FIG. 1 comprises twelve exterior wheels mounted in two stainless steel half shells 2 and two internal aluminum cable inserts 3 which clamp directly onto the wireline cable using four cap head bolts 4”).

	In regards to claim 9, Wheater further discloses: wherein the pair of chassis are disposed in chassis recess portions (within elements 2), wherein the chassis recess portions are disposed on outer surfaces of the pair of opposing WCRO body halves (as shown in at least figures 1-2, 4, & 7; at least paragraph [0033, 0036, 0038-0040] introduces “Included is a semi-exploded view of a single wheel sub assembly that illustrates the wheel and axle 7 and slotted wheel retainer 8, with pair of cap head bolts 9 to hold them in the half shell 2”).

	In regards to claim 10, Wheater further discloses: wherein the chassis recess portions comprise curved recesses which provide clearance for the plurality of roller wheels (the respective roller wheel 7 axles are placed in corresponding curved chassis recess portions to allow for coupling and assembly, as shown in figures 4 & 5).

	In regards to claim 11, Wheater further discloses: wherein the one or more fasteners comprise chassis bolts configured to secure the pair of chassis to the opposing WCRO body halves, wherein the chassis bolts travel through chassis bolt clearance holes disposed on the chassis and are received by chassis bolt female threads disposed on the opposing WCRO body halves (at least paragraphs [0033, 0036, and 0040] introduces “Each fin 6 supports a wheel sub assembly comprising a high strength wheel and axle 7, and a slotted wheel retainer 8, secured by a pair of cap head bolts 9”; “Included is a semi-exploded view of a single wheel sub assembly that illustrates the wheel and axle 7 and slotted wheel retainer 8, with pair of cap head bolts 9 to hold them in the half shell 2”).
	In regards to claim 12, Wheater further discloses: wherein the pair of chassis are manufactured from a material comprising stainless steel (at least paragraph [0032] introduces “Note that "low friction wireline standoff" implies the full assembly of aforementioned components i.e. the stainless steel half shells and wheel sub assemblies, the aluminum cable inserts, and the associated cap head bolts”).

	In regards to claim 19, Wheater discloses: A cable assembly (assembly as shown within the borehole 19 in at least figure 3) comprising: 
	a cable (11); and 
	a wireline cased-hole roller (WCRO) (1), wherein the WCRO comprises: 
	a pair of cable insert halves (3); 
	a pair of opposing WCRO body halves (2); 
	a pair of reciprocally-positioned chassis (8) comprising a plurality of roller wheels (7); and 
	one or more fasteners (4, 5, 9), wherein the one or more fasteners are configured to couple the pair of cable insert halves, the pair of opposing WCRO body halves, and the pair of chassis together onto the cable (at least figure 2 introduces the coupled, assembled version of WCRO 1 to the cable 11; at least paragraphs [0032-0040] introduces “The low friction wireline standoff 1 as seen in FIG. 1 comprises twelve exterior wheels mounted in two stainless steel half shells 2 and two internal aluminum cable inserts 3 which clamp directly onto the wireline cable using four cap head bolts 4”; “The cable inserts are secured in their half shells by two fully recessed small cap head bolts 5”; “Each fin 6 supports a wheel sub assembly comprising a high strength wheel and axle 7, and a slotted wheel retainer 8, secured by a pair of cap head bolts 9”); 
	wherein the shape of the WCRO in combination with the plurality of roller wheels allow for both radial and axial movement (at least paragraph [0029] introduces “The wheels also minimize contact area of the standoff assemblies with the borehole wall and reduce the differential sticking force acted upon each wheel at the contact points with the borehole. They also allow easy rotation of the standoffs if the wireline cable rotates when it is deployed and retrieved from the borehole”; when the wireline cable 11, along with the coupled WCRO 1, are deployed and retrieved from the wellbore, it allows for axial, longitudinal movement with respect to the borehole).

	In regards to claim 20, Wheater discloses: A method for reducing cable drag and tension during wireline or slickline operations (at least abstract and paragraph [0028] introduces “The low friction wireline standoff improves wireline cable performance during borehole logging operations. The use of low friction wireline standoffs ameliorates the effects of wireline cable differential sticking, wireline cable key-seating, and high wireline cable drags, by reducing or eliminating contact of the wireline cable with the borehole wall during the logging operation. The low friction wireline standoff comprises external wheels mounted on two finned half shells that clamp onto the wireline with precision cable inserts which are manufactured to fit a wide range of logging cables. The wheels reduce the cable drag down-hole resulting in lower surface logging tensions, aiding conveyance in deep and deviated wells”) comprising: 
	coupling one or more wireline cased-hole rollers (WCROs) to a cable (11, as shown in at least figures 2-3), wherein the one or more WCROs comprise: 
	a pair of cable insert halves (3); 
	a pair of opposing WCRO body halves (2); 
	a pair of reciprocally-positioned chassis (8) comprising a plurality of roller wheels (7); and 
	one or more fasteners, wherein the one or more fasteners are configured to couple the pair of cable insert halves, the pair of opposing WCRO body halves, and the pair of chassis together onto the cable (at least figure 2 introduces the coupled, assembled version of WCRO 1 to the cable 11; at least paragraphs [0032-0040] introduces “The low friction wireline standoff 1 as seen in FIG. 1 comprises twelve exterior wheels mounted in two stainless steel half shells 2 and two internal aluminum cable inserts 3 which clamp directly onto the wireline cable using four cap head bolts 4”; “The cable inserts are secured in their half shells by two fully recessed small cap head bolts 5”; “Each fin 6 supports a wheel sub assembly comprising a high strength wheel and axle 7, and a slotted wheel retainer 8, secured by a pair of cap head bolts 9”); 
	wherein the shape of the WCRO in combination with the plurality of roller wheels allow for both radial and axial movement (at least paragraph [0029] introduces “The wheels also minimize contact area of the standoff assemblies with the borehole wall and reduce the differential sticking force acted upon each wheel at the contact points with the borehole. They also allow easy rotation of the standoffs if the wireline cable rotates when it is deployed and retrieved from the borehole”; when the wireline cable 11, along with the coupled WCRO 1, are deployed and retrieved from the wellbore, it allows for axial, longitudinal movement with respect to the borehole).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheater et al. (US Publication 2012/0031609 A1; herein “Wheater (‘609)”) in view of Wheater et al. (US Publication 2012/0018145 A1; herein “Wheater (‘145)”).

	In regards to claim 4, Wheater (‘609) discloses: wherein the one or more fasteners (at least 4, 5) configured to secure the pair of cable insert halves to the pair of opposing WCRO body halves (at least paragraphs [0033, 0037-0038] and figures 5-6 introduces using the fasteners 4, 5 to secure the WCRO elements; “The cable inserts are secured in their half shells by two fully recessed small cap head bolts 5”).
	However, Wheater (‘609) appear to be silent in regards to: wherein the one or more fasteners comprise cable insert fasteners configured to secure the pair of cable insert halves to the pair of opposing body halves, wherein the cable insert fasteners travel through insert fastener clearance holes disposed on the pair of opposing body halves and are received by cable insert fastener threads disposed on the pair of cable insert halves.
	Nonetheless, the teachings of Wheater (‘145) is from the same field of endeavor and used to solve the same problem, as the fasteners therein are directed to coupling and assembling a downhole wireline assembly. Wheater (‘145) discloses: wherein the one or more fasteners comprise cable insert fasteners configured to secure the pair of cable insert halves (10) to the pair of opposing body halves (8), wherein the cable insert fasteners travel through insert fastener clearance holes disposed on the pair of opposing body halves and are received by cable insert fastener threads disposed on the pair of cable insert halves (at least figures 1, 5-6, and 7-9 and paragraphs [0024-0026] introduces “…the cable inserts 10 may be secured in their half shells 8 by a fastener, such as, for example, recessed cap head bolt 12”; “…in some embodiments, the cable inserts 10 may be positively secured into each of the half shells 8 by fasteners 12 (e.g., small cap head bolts) that pass through the outside of each of the half shells 8 into tapped holes in the cable inserts 10”; at least paragraphs [0035-0036] introduces that the cable insert fasteners, such as 74, can be small cap head screws, that may be used to retain the cable inserts 10 in the half shells 8).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wheater (‘609) to include the teachings of Wheater (‘145), by modifying the fasteners used to secure the elements of the WCRO taught by Wheater (‘609) to include for the fasteners to comprise cable insert fasteners configured to secure the pair of cable insert halves to the pair of opposing body halves, wherein the cable insert fasteners travel through insert fastener clearance holes disposed on the pair of opposing body halves and are received by cable insert fastener threads disposed on the pair of cable insert halves taught by Wheater (‘145). Doing so allows for coupling and assembling the downhole tool for conveying within the wellbore to at least evaluate formation lithologies and fluid types in a variety of boreholes (at least paragraph [0005]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheater et al. (US Publication 2012/0031609 A1; herein “Wheater”) in view of Aivalis et al. (US Publication 2008/0156477 A1; herein “Aivalis”).

In regards to claim 18, Wheater discloses the plurality of roller wheels (see claim 1 above).
However, Wheater appears to be silent in regards to: wherein the plurality of roller wheels are manufactured from a material comprising stainless steel.
The teachings of Aivalis introduces a downhole steerable tool comprising wheels. Aivalis discloses: wherein the plurality of roller wheels are manufactured from a material comprising stainless steel (at least paragraph [0038] and figure 4 introduces “In the present embodiment, the drive motors can be induction motors formed by combination of high magnetic permeability steel traction wheels 66 that are held in frictional contact with the interior wall of the drill string (or other conduit) by a biasing device such as bow springs 64 acting on the wheels' axles”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Wheater to include the teachings of Aivalis, by modifying the plurality of wheels taught by Wheater to include for the plurality of roller wheels to be manufactured from a material comprising stainless steel taught by Aivalis since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676